         Case 2:19-cv-00502-JHS Document 51 Filed 02/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 19-502

 CHARLES J. WEISS,

                        Defendant.


                                          ORDER

       AND NOW, this 1st day of February 2021, upon consideration of the Government’s

Motion for Summary Judgment (Doc. No. 45), Defendant’s Response in Opposition (Doc. No. 48),

the Government’s Reply (Doc. No. 49), the Opinion and Order of the Court dated May 21, 2020

(Doc. Nos. 31-32), the Order dated August 20, 2020 (Doc. No. 37), and in accordance with the

Opinion of the Court issued this date, it is ORDERED that the Government’s Motion for Summary

Judgment (Doc. No. 45) is GRANTED. The Clerk of Court shall mark this case closed.



                                                  BY THE COURT:



                                                  /s / J o el H . S lo ms k y
                                                  JOEL H. SLOMSKY, J.
